                         United States District Court
                       Western District of North Carolina
                              Charlotte Division

     Winston Gerald Littlejohn,       )              JUDGMENT IN CASE
                                      )
            Petitioner(s),            )               3:16-cv-00386-FDW
                                      )               3:06-cr-00163-FDW
                 vs.                  )
                                      )
               USA,                   )
           Respondent(s).             )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s December 9, 2019 Order.

                                               December 9, 2019
